Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-13 and 14-18, drawn to a disinfectant emitting device, and a disinfecting and sanitizing fogger device, respectively, classified in A61L 2202/15.
II. Claims 19-20, drawn to a method of using a disinfecting and sanitizing fogger device, classified in A61L 2101/18.
The inventions are independent or distinct, each from the other because:
Inventions II and I are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case, the disinfecting apparatus of Invention I can be used in a materially different process, such as a method of disinfection wherein the timer or sensor is not set and disinfection is conducted manually, or a method of emptying and cleaning the disinfection apparatus.
	Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The inventions have acquired a separate status in the art in view of their different classification.
The inventions have acquired a separate status in the art due to their recognized divergent subject matter.
The inventions require a different field of search (e.g., searching different classes /subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Election
During a telephone conversation with David Hrina on 10/14/2022 a provisional election was made without traverse to prosecute Invention I, claims 1-18.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 19-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitation “alkyl” renders the claim indefinite, because it is unclear whether the claim teaches merely a hydrocarbon chain or any compound with an alkyl group. For the purposes of examination, any compound with an alkyl group is interpreted to read on an “alkyl”. 

Claims 2-13 are rejected as being dependent on claim 1. Should the Applicant overcome the noted rejection above in claim 1, then the rejections to claims 2-13 will be overcome as well.
Regarding claim 11, the limitation “alkyl” renders the claim indefinite, because it is unclear whether the claim teaches merely a hydrocarbon chain or any compound with an alkyl group. For the purposes of examination, any compound with an alkyl group is interpreted to read on an “alkyl”. 
Regarding claim 14, the limitation “alkyl” renders the claim indefinite, because it is unclear whether the claim teaches merely a hydrocarbon chain or any compound with an alkyl group. For the purposes of examination, any compound with an alkyl group is interpreted to read on an “alkyl”. 
Claims 15-18 are rejected as being dependent on claim 14. Should the Applicant overcome the noted rejection above in claim 14, then the rejections to claims 15-18 will be overcome as well.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-5, and 7-12 are rejected under 35 U.S.C. 103 as being unpatentable over Samani (US 20170028092 A1) in view of Warr et al. (US 20190054200 A1).
Regarding claim 1, Samani teaches a disinfectant emitting device comprising: 
a container sized and configured to receive a disinfecting solution under pressure, the container having a flat base on one end and a nozzle on a second end opposite the flat base, the nozzle being movable between a first and second position (Fig. 2), 
wherein the nozzle is substantially surrounded by a collar (Fig. 2: cylindrical portion below the nozzle; NOTE: the cylindrical portion would surround the nozzle substantially when the nozzle is pressed down); 
and a disinfecting solution contained within the container and held at a pressure higher than an ambient pressure outside the container (par. 55: For example, the solution or composition can be included in a spray bottle, as illustrated in FIG. 1, or can be included in a pressurized aerosol can, as illustrated in FIG. 2), 

wherein the disinfecting solution including a quaternary ammonium compound (par. 21: The preventative solution may also include quaternary ammonium salts), a monohydric alcohol (par. 15: In addition, the preventative solution may include an alcohol, such as a low molecular weight alcohol. For example, the alcohol may include an alcohol having between 2 and 6 carbons, such as between 2 and 4 carbons. In an example, the alcohol is ethanol), and an alkyl (par. 19: Optionally, the preventative solution can include an emulsifier or surfactant… In another example, the surfactant can be a monoether of polyalkylglycol; par. 20: In a further example, the preventative solution can include a solvent/emulsifier, such as dialkylammonium alkanoate), 
wherein the quaternary ammonium compound is up to 5% by weight (par. 21: The quaternary ammonium salt may be included in amount of not greater than 5 wt %), the monohydric alcohol is between 0.5% and 20% by weight (par. 15: The alcohol may be present in the solution in an amount of 0.5 wt % to 20 wt % based on the total weight of the preventative solution), and the alkyl is between 0.1% and 10% by weight (par. 19: Optionally, the preventative solution can include an emulsifier or surfactant, for example, in an amount of 0.1% to 10%) but does not teach
wherein the disinfecting solution including between 5- 15% of a quaternary ammonium compound, between about 40-70% of a monohydric alcohol, and between about 15-40% of an alkyl, all by weight.
Warr et al. teaches a sprayed disinfection solution (abstract: In particular, the household product is preferably an air freshener dispenser device, a floor cleaner, a kitchen or bathroom surface cleaner; par. 79: The air freshener dispenser device can be: [0080] a passive evaporative device selected from sprayers (such as automatic sprays, hand operated pressurised aerosol sprays or pump action spray). Warr et al. teaches wherein the disinfection solution is composed of 1-15% of an quaternary ammonium compound, 0.5-50% of an alcohol solvent, and 1-35% of a nonionic surfactant (pg. 6 Table 1) for the purposes of a standard floor cleaner composition. 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the disinfection solution of Samani to be composed of 1-15% of an quaternary ammonium compound, 0.5-50% of an alcohol solvent, and 1-35% of a nonionic surfactant (which Samani teaches as including an alkyl), as taught by Warr et al., in order to provide a standard composition for a disinfection solution. 
The ranges of the prior art overlap with the ranges of the instant claim. However, according to MPEP 2144.05.I, a prima facie case of obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art: 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) (Claim reciting thickness of a protective layer as falling within a range of "50 to 100 Angstroms" considered prima facie obvious in view of prior art reference teaching that "for suitable protection, the thickness of the protective layer should be not less than about 10 nm [i.e., 100 Angstroms]." The court stated that "by stating that ‘suitable protection’ is provided if the protective layer is ‘about’ 100 Angstroms thick, [the prior art reference] directly teaches the use of a thickness within [applicant’s] claimed range.").
Therefore, absent any teaching of unexpected results for the instant claimed ranges, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the disinfection solution of Samani modified by Warr et al. to be composed of between 5- 15% of a quaternary ammonium compound, between about 40-70% of a monohydric alcohol, and between about 15-40% of an alkyl, all by weight.
Regarding claim 3, Samani modified by Warr et al. teaches the disinfecting emitting device of claim 1, as set forth above, and teaches wherein the monohydric alcohol is one of an isopropanol, a butanol, an ethanol and a propanol (par. 15: In addition, the preventative solution may include an alcohol, such as a low molecular weight alcohol. For example, the alcohol may include an alcohol having between 2 and 6 carbons, such as between 2 and 4 carbons. In an example, the alcohol is ethanol).
Regarding claim 4, Samani modified by Warr et al. teaches the disinfecting emitting device of claim 1, as set forth above, and teaches wherein the monohydric alcohol is ethanol (par. 15: In addition, the preventative solution may include an alcohol, such as a low molecular weight alcohol. For example, the alcohol may include an alcohol having between 2 and 6 carbons, such as between 2 and 4 carbons. In an example, the alcohol is ethanol).
Regarding claim 5, Samani modified by Warr et al. teaches the disinfecting emitting device of claim 1, as set forth above, and teaches wherein the disinfecting solution further comprises a benzalkonium chloride (par. 21: The preventative solution may also include quaternary ammonium salts. An exemplary quaternary ammonium salts includes benzalkonium chloride).
Regarding claim 7, Samani modified by Warr et al. teaches the disinfecting emitting device of claim 1, as set forth above, and teaches wherein the container further comprises one of a sensor or a timer (par. 114: For example, the controller 608 can be programmed to fog a select solution for a select period of time) for remote activation of the disinfectant emitting device (NOTE: this is a recitation of intended use, and so long as the prior art structure reads on the instant claimed structure, this limitation would be met because the same structure would be capable of the same function; in this case, a timer can be theoretically in conjunction with wireless components to trigger the disinfection device).
Regarding claim 8, Samani modified by Warr et al. teaches the disinfecting emitting device of claim 1, as set forth above, and teaches wherein the disinfecting solution upon dispersal from the container has a droplet diameter size ranging from 1 to 20 microns (par. 113: The fogger 610 can generate a fog from each of the solutions having a droplet size in the range of 0.1 micrometers to 100 micrometers, such as a range of 0.1 micrometers to 50 micrometers, or even a range of 1 micrometer to 20 micrometers) but does not teach about 5 microns to about 50 microns.	The prior art range overlaps with the instant claimed range. However, according to MPEP 2144.05.I, a prima facie case of obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art: 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) (Claim reciting thickness of a protective layer as falling within a range of "50 to 100 Angstroms" considered prima facie obvious in view of prior art reference teaching that "for suitable protection, the thickness of the protective layer should be not less than about 10 nm [i.e., 100 Angstroms]." The court stated that "by stating that ‘suitable protection’ is provided if the protective layer is ‘about’ 100 Angstroms thick, [the prior art reference] directly teaches the use of a thickness within [applicant’s] claimed range.").
Therefore, absent any teaching of unexpected results for the instant claimed ranges, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the fogger of Samani modified by Warr et al. to release droplets having a diameter of 5 to 50 microns. 
Regarding claim 9, Samani modified by Warr et al. teaches the disinfecting emitting device of claim 1, as set forth above, and teaches wherein the disinfecting solution upon dispersal from the container has a droplet diameter size ranging from 1 to 20 microns (par. 113: The fogger 610 can generate a fog from each of the solutions having a droplet size in the range of 0.1 micrometers to 100 micrometers, such as a range of 0.1 micrometers to 50 micrometers, or even a range of 1 micrometer to 20 micrometers) but does not teach about 10 microns to about 35 microns.
The prior art range overlaps with the instant claimed range. However, according to MPEP 2144.05.I, a prima facie case of obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art: 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) (Claim reciting thickness of a protective layer as falling within a range of "50 to 100 Angstroms" considered prima facie obvious in view of prior art reference teaching that "for suitable protection, the thickness of the protective layer should be not less than about 10 nm [i.e., 100 Angstroms]." The court stated that "by stating that ‘suitable protection’ is provided if the protective layer is ‘about’ 100 Angstroms thick, [the prior art reference] directly teaches the use of a thickness within [applicant’s] claimed range.").
Therefore, absent any teaching of unexpected results for the instant claimed ranges, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the fogger of Samani modified by Warr et al. to release droplets having a diameter of 10 to 35 microns. 
Regarding claim 10, Samani modified by Warr et al. teaches the disinfecting emitting device of claim 1, as set forth above, and teaches wherein the disinfecting solution has a predefined dispensing rate (par. 115: In an example, the length of fogging any of the solutions can be determined based on the size of the space (volume or area) to be treated. For example, each of the solutions can be fogged for a period in a range of 1 minute to 1 hour, such as a range of 5 minutes to 30 minutes or a range of 10 minutes to 30 minutes), and teaches an effective solution concentration between 1.5% and 100% (Warr et al. pg. 6 Table 1, summing up the low and high end ranges of the nonionic surfactants, solvent, and disinfectant components) but does not teach and an effective solution concentration of between 10 and 90%.
The prior art range encompasses instant claimed range. However, according to MPEP 2144.05.I, a prima facie case of obviousness exists where the claimed ranges lie inside ranges disclosed by the prior art: 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) (Claim reciting thickness of a protective layer as falling within a range of "50 to 100 Angstroms" considered prima facie obvious in view of prior art reference teaching that "for suitable protection, the thickness of the protective layer should be not less than about 10 nm [i.e., 100 Angstroms]." The court stated that "by stating that ‘suitable protection’ is provided if the protective layer is ‘about’ 100 Angstroms thick, [the prior art reference] directly teaches the use of a thickness within [applicant’s] claimed range.")…
"[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See also In re Harris, 409 F.3d 1339, 74 USPQ2d 1951 (Fed. Cir. 2005) (claimed alloy held obvious over prior art alloy that taught ranges of weight percentages overlapping, and in most instances completely encompassing, claimed ranges; furthermore, narrower ranges taught by reference overlapped all but one range in claimed invention).
Therefore, absent any teaching of unexpected results for the instant claimed ranges, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the effective solution concentration of Samani modified by Warr et al. to be in the range of 10-90%. 
Regarding claim 12, Samani modified by Warr et al. teaches the disinfecting emitting device of claim 1, as set forth above, and teaches wherein the disinfecting solution is comprised of a fragrance of between a finite amount and 5% by weight (par. 25: While the preventative solution may additionally include fragrances; par. 38: In addition, the solution may include a fragrance. The fragrance may be included in an amount of not greater than 5 wt %) but does not teach of between 0.5 and 5% by weight. 
The prior art range overlaps with the instant claimed range. However, according to MPEP 2144.05.I, a prima facie case of obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art: 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) (Claim reciting thickness of a protective layer as falling within a range of "50 to 100 Angstroms" considered prima facie obvious in view of prior art reference teaching that "for suitable protection, the thickness of the protective layer should be not less than about 10 nm [i.e., 100 Angstroms]." The court stated that "by stating that ‘suitable protection’ is provided if the protective layer is ‘about’ 100 Angstroms thick, [the prior art reference] directly teaches the use of a thickness within [applicant’s] claimed range.").
Therefore, absent any teaching of unexpected results for the instant claimed ranges, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the disinfecting solution of Samani modified by Warr et al. to be comprised of a fragrance in the range of 0.5-5% by weight. 
Claims 2 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Samani modified by Warr et al. in view of Infiesta et al. (US 20110044849 A1).
Regarding claim 2, Samani modified by Warr et al. teaches the disinfecting emitting device of claim 1, as set forth above, but does not teach wherein the quaternary ammonium compounds is ammonium saccharinate.
Infiesta et al. teaches a disinfectant spraying device wherein the disinfectant includes an ammonium compound (Fig. 1, abstract: The present invention relates to an aerosol spray assembly for disinfecting an enclosed area comprising: a aerosol can that contains a disinfectant; a spray nozzle on the top of the can… The disinfectant within the can may include an ammonium compound). Infiesta teaches spraying a solution comprising of ammonium saccharinate and ethanol in order to provide an ammonium-based disinfecting aerosol (par. 16: A Disinfecting Spray 40 emits a 360-degree spray dispersement that eliminates and kills germs, bacteria and odors upon contact. The spray emitted from the Aerosol Can 20 includes an ammonium compound selected from a group of alkyl dimethylbenzyl ammonium saccharinate in the amount of approximately 1 percent. The Disinfecting Spray 40 may also include ethanol for a quick-drying application of 75 percent of the total formula. The disinfectant spray according to the present invention is a single-use application that kills up to 99.9 percent of all germs existing in the air space where the aerosol is emitted). 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ammonium compound of Samani modified by Warr et al. to be of alkyl dimethylbenzyl ammonium saccharinate, as taught by Infiesta et al., in order to provide an ammonium-based disinfecting aerosol that can be sprayed from a can. 
Regarding claim 11, Samani modified by Warr et al. and Infiesta et al. teaches the disinfecting emitting device of claim 1, as set forth above, and teaches wherein the disinfecting solution includes between 5-15% of a quaternary ammonium compound, between about 40-70% of a monohydric alcohol, and between about 15-40% of an alkyl, all by weight (see overlapping ranges obviousness modifications made in rejection to claim 1), wherein the quaternary ammonium compound is ammonium saccharinate (see Infiesta et al. modification made in rejection to claim 2)  but does not teach wherein the disinfecting solution is comprised of 12% of ammonium saccharinate, 56% of ethanol, and 32% of alkyl, all by weight.

The prior art range encompasses instant claimed range. However, according to MPEP 2144.05.I, a prima facie case of obviousness exists where the claimed ranges lie inside ranges disclosed by the prior art: 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) (Claim reciting thickness of a protective layer as falling within a range of "50 to 100 Angstroms" considered prima facie obvious in view of prior art reference teaching that "for suitable protection, the thickness of the protective layer should be not less than about 10 nm [i.e., 100 Angstroms]." The court stated that "by stating that ‘suitable protection’ is provided if the protective layer is ‘about’ 100 Angstroms thick, [the prior art reference] directly teaches the use of a thickness within [applicant’s] claimed range.")…
"[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See also In re Harris, 409 F.3d 1339, 74 USPQ2d 1951 (Fed. Cir. 2005) (claimed alloy held obvious over prior art alloy that taught ranges of weight percentages overlapping, and in most instances completely encompassing, claimed ranges; furthermore, narrower ranges taught by reference overlapped all but one range in claimed invention).
Therefore, absent any teaching of unexpected results for the instant claimed ranges, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the disinfecting solution of Samani modified by Warr et al. to be  comprised of 12% of ammonium saccharinate, 56% of ethanol, and 32% of alkyl, all by weight.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Samani modified by Warr et al. in view of Frismark (WO 0029039 A1).
Regarding claim 6, Samani modified by Warr et al. teaches the disinfecting emitting device of claim 1, as set forth above, but does not teach wherein the disinfecting solution includes a drying agent selected from the group of a calcium sulfate, a sodium sulfate, a calcium chloride and a magnesium sulfate, and further wherein the drying agent ranged from between 0.5 and 15% of the disinfecting solution by weight.
Frismark teaches a sprayable odor-removing composition (abstract: Powder compositions usable to reduce malodours, and powder formulations from which can be made aqueous spray compositions usable to reduce malodours). Thus, it provides a known means of performing the function taught by Samani of removing odors (pg. 9 lines 31-37, pg. 10 line 1: The preventative solution is particularly beneficial for preventing odors associated with bacterial growth). For this purpose, Frismark teaches wherein the composition includes a drying agent consisting of magnesium sulfate and sodium sulphate at weight percentages of 2-4% and 10% (pg. 5 par. 3: or about 60% amphoteric agent (sodium bicarbonate), about 10% drying agent and filler (magnesium sulphate) and about 30% organic complexing agent (cyclodextrin) -this formulation being particularly suited to removing odours from textiles; or about 90% amphoteric agent (sodium bicarbonate) , about 2% to about 4% drying agent (sodium sulphate + magnesium sulphate)). 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the disinfectant composition of Samani modified by Warr et al. to comprise of 2-4% or 10% of magnesium sulphate and/or sodium sulphate, as taught by Frismark, in order to serve as a drying agent within a sprayed aerosol for odor removal. 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Samani modified by Warr et al. in view of Brady (US 20100111758 A1).
Regarding claim 13, Samani modified by Warr et al. teaches the disinfecting emitting device of claim 1, as set forth above, but does not teach wherein the container further comprises a screen disposed below the nozzle for controlling a droplet size of the disinfecting solution.
Samani provides a motivation for having a structure to control the size of the droplets sprayed by the nozzle (par. 113: The fogger 610 can generate a fog from each of the solutions having a droplet size in the range of 0.1 micrometers to 100 micrometers, such as a range of 0.1 micrometers to 50 micrometers, or even a range of 1 micrometer to 20 micrometers). Brady teaches a disinfectant spray device (Fig. 1; abstract: Arrangements for disinfecting appliances are disclosed. A reservoir can contain an anti-pathogenic agent and conduit having an outlet and an inlet can extend through the reservoir. The conduit can move the anti-pathogenic agent from the reservoir to outlet in response to air flow entering the inlet from a can of compressed air). Brady teaches coupling a screen to the nozzle in order to adjust the atomization of the disinfectant (par. 23: The nozzle 105 could have a series of screens or an adjustable vortices generator. Thus, the atomization, air flow, etc., can be controlled by the nozzle 105 to provide adjustable atomization of the agent 120). 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the nozzle of Samani modified by Warr et al. to be coupled to a screen, as taught by Brady, in order to adjust the atomization of the disinfectant solution.  

Claims 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Samani modified by Warr et al. and Infiesta et al., as applied to claims 2 and 11 above, in further view of Brady.
Regarding claim 14, Samani modified by Warr et al. teaches the disinfecting emitting device of claim 1, as applied to claim 8 above, and teaches a disinfecting and sanitizing fogger device comprising:
a container for holding a content under a pressure that is greater than an ambient pressure outside of the container (par. 55: For example, the solution or composition can be included in a spray bottle, as illustrated in FIG. 1, or can be included in a pressurized aerosol can, as illustrated in FIG. 2), wherein the container is further comprised of a flat bottom, a nozzle (Fig. 2), 
at least one of a sensor or a timer to trigger activation of the container (par. 114: For example, the controller 608 can be programmed to fog a select solution for a select period of time), 
the nozzle having a first position and a second position (Fig. 2); and
a disinfecting solution held within the container at the pressure, wherein the disinfecting solution comprises between 5-15% of an ammonium saccharinate, between 40-70% of a monohydric alcohol, and between 15-40% of an alkyl, all by weight (see overlapping ranges obviousness modification made in rejection to claim 1, Infiesta et al. modification made in rejection to claim 2), 
and a screen disposed adjacent to the nozzle. 
Samani provides a motivation for having a structure to control the size of the droplets sprayed by the nozzle (par. 113: The fogger 610 can generate a fog from each of the solutions having a droplet size in the range of 0.1 micrometers to 100 micrometers, such as a range of 0.1 micrometers to 50 micrometers, or even a range of 1 micrometer to 20 micrometers). Brady teaches a disinfectant spray device (Fig. 1; abstract: Arrangements for disinfecting appliances are disclosed. A reservoir can contain an anti-pathogenic agent and conduit having an outlet and an inlet can extend through the reservoir. The conduit can move the anti-pathogenic agent from the reservoir to outlet in response to air flow entering the inlet from a can of compressed air). Brady teaches coupling a screen to the nozzle in order to adjust the atomization of the disinfectant (par. 23: The nozzle 105 could have a series of screens or an adjustable vortices generator. Thus, the atomization, air flow, etc., can be controlled by the nozzle 105 to provide adjustable atomization of the agent 120). 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the nozzle of Samani modified by Warr et al. and Infiesta et al. to be coupled to a screen, as taught by Brady, in order to adjust the atomization of the disinfectant solution.  
Samani modified by Warr et al., Infiesta et al., and Brady teaches wherein the disinfecting solution upon dispersal from the container has a droplet diameter size ranging from 1 to 20 microns (par. 113: The fogger 610 can generate a fog from each of the solutions having a droplet size in the range of 0.1 micrometers to 100 micrometers, such as a range of 0.1 micrometers to 50 micrometers, or even a range of 1 micrometer to 20 micrometers) does not teach and further wherein the screen ensures that the disinfecting solution is dispersed from the container having a droplet diameter size of between 5 and 50 microns. 
The prior art range overlaps with the instant claimed range. However, according to MPEP 2144.05.I, a prima facie case of obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art: 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) (Claim reciting thickness of a protective layer as falling within a range of "50 to 100 Angstroms" considered prima facie obvious in view of prior art reference teaching that "for suitable protection, the thickness of the protective layer should be not less than about 10 nm [i.e., 100 Angstroms]." The court stated that "by stating that ‘suitable protection’ is provided if the protective layer is ‘about’ 100 Angstroms thick, [the prior art reference] directly teaches the use of a thickness within [applicant’s] claimed range.").
Therefore, absent any teaching of unexpected results for the instant claimed ranges, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the fogger of Samani modified by Warr et al. to release droplets having a diameter of 5 to 50 microns. 

Regarding claim 15, Samani modified by Warr et al., Infiesta et al., and Brady teaches the disinfecting emitting device of claim 14, as set forth above, and teaches wherein the disinfecting solution has a drying time of less than 60 seconds after being dispersed from the container (NOTE: this is a recitation of intended use, and so long as the prior art structure reads on the instant claimed structure, this limitation would be met because the same structure would be capable of the same function; in this case, the prior art composition reads on the instant claimed composition, and furthermore, theoretically one can control the drying time to be less than 60 seconds by employing a fan or a heat source).
Regarding claim 16, Samani modified by Warr et al., Infiesta et al., and Brady teaches the disinfecting emitting device of claim 14, as set forth above, and teaches wherein the disinfecting solution is comprised of a fragrance of between a finite amount and 5% by weight (par. 25: While the preventative solution may additionally include fragrances; par. 38: In addition, the solution may include a fragrance. The fragrance may be included in an amount of not greater than 5 wt %) but does not teach of between 0.5 and 5% by weight. 
The prior art range overlaps with the instant claimed range. However, according to MPEP 2144.05.I, a prima facie case of obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art: 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) (Claim reciting thickness of a protective layer as falling within a range of "50 to 100 Angstroms" considered prima facie obvious in view of prior art reference teaching that "for suitable protection, the thickness of the protective layer should be not less than about 10 nm [i.e., 100 Angstroms]." The court stated that "by stating that ‘suitable protection’ is provided if the protective layer is ‘about’ 100 Angstroms thick, [the prior art reference] directly teaches the use of a thickness within [applicant’s] claimed range.").
Therefore, absent any teaching of unexpected results for the instant claimed ranges, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the disinfecting solution of Samani modified by Warr et al., Infiesta et al., and Brady to be comprised of a fragrance in the range of 0.5-5% by weight. 
Regarding claim 17, Samani modified by Warr et al., Infiesta et al., and Brady teaches the disinfecting emitting device of claim 14, as set forth above, and teaches wherein the disinfecting solution upon dispersal from the container has a droplet diameter size ranging from 5 to 50 microns (see overlapping ranges obviousness modification made in rejection to claim 8) but does not teach about 10 microns to about 35 microns.
The prior art range overlaps with the instant claimed range. However, according to MPEP 2144.05.I, a prima facie case of obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art: 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) (Claim reciting thickness of a protective layer as falling within a range of "50 to 100 Angstroms" considered prima facie obvious in view of prior art reference teaching that "for suitable protection, the thickness of the protective layer should be not less than about 10 nm [i.e., 100 Angstroms]." The court stated that "by stating that ‘suitable protection’ is provided if the protective layer is ‘about’ 100 Angstroms thick, [the prior art reference] directly teaches the use of a thickness within [applicant’s] claimed range.").
Therefore, absent any teaching of unexpected results for the instant claimed ranges, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the fogger of Samani modified by Warr et al., Infiesta et al., and Brady to release droplets having a diameter of 10 to 35 microns. 
Regarding claim 18, Samani modified by Warr et al. and Brady teaches the disinfecting emitting device of claim 14, as set forth above, and teaches wherein the disinfecting solution is only dispersed from the container when the nozzle is in the second position (Fig. 2). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANGRU CHEN whose telephone number is (571)272-1201. The examiner can normally be reached Monday-Friday 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth A. Robinson can be reached on (571) 272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHANGRU CHEN/Examiner, Art Unit 1796       

/KEVIN JOYNER/Primary Examiner, Art Unit 1799